Name: Commission Regulation (EEC) No 260/87 of 26 January 1987 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 1 . 87 Official Journal of the European Communities No L 26/13 COMMISSION REGULATION (EEC) No 260/87 of 26 January 1987 on the supply of various lots of butteroil as food aid tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising thereform should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products,. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, thereof, Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 1335/86 (4), and in particular Article 6 (7) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 242 tonnes of butteroil to be supplied fob, cif or free at desti ­ nation ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, in accordance with the provisions of Regulation (EEC) No 1354/83, supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No L 29, 4. 2. 1986, p. 3 . (3) OJ No L 148, 28 . 6 . 1968, p. 13 . b) OJ No L 119, 8 . 5 . 1986, p. 19 . 0 OJ No L 142, 1 . 6. 1983, p . 1 . Ã 6) OJ No L 371 , 31 . 12. 1985, p. 1 . No L 26/ 14 Official Journal of the European Communities 29 . 1 . 87 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1986 ' (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3. Country of destination Mauritania 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6. Total quantity 42 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9. Specific characteristics  10. Packaging 5 kg 11 . Supplementary markings on the packaging 'MAURITANIE 0005505 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DAKAR / EN TRANSIT VERS ROSSO MAURITANIE' 12. "Shipment period Before 28 February 1987 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (*) Q (8) 29 . 1 . 87 Official Journal of the European Communities No L 26/15 Description of the lot B 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient ICRC 3 . Country of destination Angola 4. Stage and place of delivery cif Lobito 5. Representative of the recipient (2) (3)  6. Total quantity 100 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9. Specific characteristics  10. Packaging 2,5 kg ( 9) 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and 'ANG 212 / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / ACÃ Ã O DA CRUZ VERMELHA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / LOBITO' i 12. Shipment period Before 28 February 1987 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) No L 26/16 Official Journal of the European Communities 29. 1 . 87 Description of the lot C 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 27 October 1986 2. Recipient Mr Bartolomeu SimÃ µes Pereira, Ministre du Plan Bissau  Guinea Bissau 3. Country of destination Guinea Bissau 4. Stage and place of delivery cif Bissau 5. Representative of the recipient) Ambassade de Guinee Bissau, Av. F. Roosevelt 70, B-1050 Bruxelles (Tel. 647 08 90 ; Telex 63631 EGBBB) 6. Total quantity 100 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9. Specific characteristics  10. Packaging 5 kg 11 . Supplementary markings on the packaging 'DONATTVO DA COMUNIDADE ECONÃ MICA EUROPEIA A REP0BLICA DA GUINÃ -BISSAU' 12. Shipment period Before 28 February 1987 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (^(^ 29 . 1 . 87 Official Journal of the European Communities No L 26/17 Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communites No C 229 of 26 August 1983, page 2. (3) Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary or his representative with a view to determining what documents are required for the consignment and the details of period, rate and other circumstances concerning shipment. (4) Commission delegate to be contacted by the tenderer : see list published in Official Journal of the Euro ­ pean Communities No C 227 of 7 September 1985, page 4. (*) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (*) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease. 0 The successful tenderer shall transmit to the representatives of the beneficiary at the time of delivery a health certificate. (8) The successful tenderer shall transmit to the representatives of the beneficiary at the time of delivery a certificate of origin . (') To be delivered on standard pallets  40 boxes each pallet  wrapped in shrunken plastic cover.